DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 102(a/2) and 35 U.S.C. 103 rejections of claims 1-3, 8 over Lee as the primary reference, are withdrawn due to Applicant’s amendment filed on February 3, 2022.
The 35 U.S.C. 103 rejections of claims 1-8 over Ogasawara, as evidenced by Lee, as the primary combination of references, are withdrawn due to Applicant’s amendment filed on February 3, 2022.

New Rejections
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (US 20090256995) in view of Sekine (JPO English translation of JP 2008-275726), as evidenced by Lee (US 2018/0210288).
Regarding claim 1, Ogasawara teaches a polarizing plate (301 [0055]) comprising: a polarizing plate protective film (protective layer 305 [0054]) disposed on a 
Lee teaches that in a polarizing plate ((100) [0158]) comprising: a polarizing plate protective film (polarizer protective film (30) [0158]), the polarizing plate protective film 30 is disposed on a side of a polarizer ((50), adhered to [0158]) through an adhesive layer ((40) [0158]), for the purpose of providing the desired laminate adhesion.
Furthermore, although Ogasawara is silent regarding a thickness of the polarizing plate protective film, one that is within the claimed range of 20 µm or more, was already a common feature at the time, for the purpose of providing the desired bulk protection, as evidenced by Lee.
Lee teaches that the polarizing plate protective film can have a thickness of 25 µm ([0098]) which is within the claimed range of 20 µm or more, for the purpose of providing the desired bulk protection.

However, Ogasawara teaches that the squarine-based pigment desirably absorbs at a wavelength of 580 nm ([0068]) which is within the claimed wavelength range of 580 to 610 nm. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sekine teaches that a squarine-based pigment (squarylium dye [0127] pigment [0132]) which is a dye having a main absorption wavelength within a wavelength range of 580 to 600 nm ([0127]) which is within the claimed wavelength range of 580 to 610 nm, is represented by formula (1) (SOLUTION, page 3, shown above) which is the same as General Formula (2) of Applicant, where A = A1 of Applicant = a nitrogen-containing five-membered ring, and may have a substituent (nitrogen-containing heterocyclic 5-membered condensed ring (SOLUTION, page 3), R1 and R2 = R1 and R2 of Applicant, each independently representing a hydrogen atom or a substituent (SOLUTION, page 3), and B1, B2, B3 and B4 = B1, B2, B3 and B4 of Applicant, each independently representing a carbon atom or a nitrogen atom (SOLUTION, page 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a squarine-based pigment represented by the General Formula (2) of Applicant, as the squarine-based pigment dye in the polarizing plate protective film of the polarizing plate of Ogasawara, as modified by Lee, in order to obtain the 
Regarding claim 7, Ogasawara teaches that a content of the dye can be 0.1% by mass ([0076]) which is within the claimed range of 0.001% by mass or more and 1% by mass or less of the cycloolefin-based polymer (mass % of the resin as the substrate [0072] such as polycycloolefin, line 6 of [0067]).
Regarding claim 8, Ogasawara teaches a liquid crystal display device (10 [0046]) comprising: the polarizing plate 301 ([0052], lower 301 of Fig. 3) disposed downstream in a light emitting direction of light that is emitted from a backlight unit (source 200 [0046], Fig. 3).
Regarding claim 9, Sekine teaches that A1 of Applicant = a pyrazole ring having a substituent (A is represented by general formula (2-1), (2-2), or (2-4), [Claim 2], page 4), for the purpose of providing the desired main absorption wavelength within a wavelength range of 580 to 610 nm, as described above.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Regarding claim 10, Sekine teaches that the squarine-based pigment represented by General Formula (2) of Applicant, can be represented by formula (1-26) (page 22, shown above), which is a species of General Formula (5) of Applicant, in which R1 and R2 of Applicant = a substituent, B1 and B3 of Applicant = a carbon atom, B2 and B4 of Applicant = a nitrogen atom, and R7 and R8 of Applicant each independently .

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new reference in the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  WO 2008/090757 teaches a squarine-based pigment for an optical filter for an optical display (abstract). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782